Name: Commission Implementing Regulation (EU) NoÃ 1349/2011 of 20Ã December 2011 amending Regulation (EC) NoÃ 376/2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  trade policy;  agricultural policy;  plant product
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/26 COMMISSION IMPLEMENTING REGULATION (EU) No 1349/2011 of 20 December 2011 amending Regulation (EC) No 376/2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 134 in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 130 of Regulation (EC) No 1234/2007 to manage imports, the Commission has been given the power to determine the products for which import will be subject to presentation of a licence. When assessing the need for a licence system, the Commission takes account of the appropriate instruments for the management of the markets and in particular for monitoring the imports. (2) Commission Regulation (EC) No 376/2008 (2) in its Article 1(2)(a)(i) in conjunction with its Annex II, Part I, point I, provides for a licence obligation for imports of bananas, fresh imported under common customs tariff rate of duty falling within CN code 0803 00 19. (3) Currently, effective import monitoring can be carried out through other means. In the interest of simplification and for the purpose of alleviating the administrative burden for Member States and operators, the requirement of import licences for bananas should be abolished. Article 1(3) of Commission Regulation (EC) No 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty (3) limits the validity of licences to the year of issue. It is therefore appropriate to repeal the obligation to obtain import licences as from 1 January 2012. (4) Regulation (EC) No 376/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Part I of Annex II to Regulation (EC) No 376/2008, Point I Bananas (Part XI of Annex I to Regulation (EC) No 1234/2007) is deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 114, 26.4.2008, p. 3. (3) OJ L 324, 10.12.2005, p. 3.